t c memo united_states tax_court john joseph vax and natalie vax petitioners v commissioner of internal revenue respondent docket no filed date john joseph vax and natalie vax pro sese steven m webster and blake w ferguson for respondent memorandum opinion swift judge respondent determined a deficiency in petitioners’ federal_income_tax and an addition_to_tax as follows deficiency sec_6651 addition_to_tax under dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner in the singular are to petitioner john joseph vax the issue for decision is whether respondent’s calculation of petitioners’ alternative_minimum_tax amt liability for would violate a treaty between the united_states and the czech republic background the facts of this case were submitted fully stipulated under rule and are so found petitioner is a citizen_of_the_united_states and petitioner natalie vax is a citizen of the czech republic during and at the time the petition was filed petitioners resided and worked in the czech republic during petitioner earned usdollar_figure from his employment with a czech bank on which income petitioner paid usdollar_figure in income_tax to the czech republic on date petitioners untimely filed their joint u s federal_income_tax return which was dated date on their tax_return petitioners reported the dollar_figure petitioner received from the czech bank and petitioners claimed a dollar_figure foreign_earned_income_exclusion a dollar_figure ira deduction a dollar_figure standard_deduction for married individuals filing a joint_return and dollar_figure in personal exemptions and on which tax_return petitioners reported dollar_figure in taxable_income and a tax_liability of dollar_figure also on petitioners’ joint federal_income_tax return the dollar_figure in income taxes that petitioners in paid to the czech republic was claimed as a foreign_tax_credit that fully offset petitioners’ reported dollar_figure u s federal_income_tax liability reducing petitioners’ dollar_figure postcredit u s income_tax_liability to zero on their joint u s federal_income_tax return for petitioners did not calculate nor report any amt liability in a notice_of_deficiency issued on date respondent determined that petitioners for were subject_to an amt liability in the amount of dollar_figure with respect to petitioners’ taxable_income and that petitioners were liable for an addition_to_tax under sec_6651 for failure to timely file their federal_income_tax return discussion under sec_6012 taxpayers including nonresident u s citizens are required to file u s federal_income_tax returns and to report and calculate their regular federal_income_tax based on their worldwide income see sec_6012 c sec_1_6012-1 income_tax regs under sec_27 and sec_901 taxpayers may then reduce their reported regular federal_income_tax liability so calculated by the amount of their foreign tax_credits in addition to taxpayers’ regular federal_income_tax liability after reduction for foreign tax_credits certain taxpayers also may be liable for the amt under sec_55 the amt equals the excess of taxpayers’ so-called tentative_minimum_tax liability tmt over their regular federal_income_tax liability after reduction of the latter tax_liability for foreign tax_credits sec_55 c significantly in the calculation of the tmt sec_55 and sec_59 limit taxpayers’ available foreign tax_credits to no more than percent of the taxpayers’ pre- credit tmt referred to as the amt foreign_tax_credit petitioners acknowledge that but for the tax_treaty between the united_states and the czech republic the above amt foreign_tax_credit_limitation available to reduce petitioners’ tmt would be controlling petitioners argue however that any such sec_59 was added to the internal_revenue_code by the tax_reform_act_of_1986 publaw_99_514 100_stat_2336 and sec_59 was deleted from the internal_revenue_code by the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1514 applicable to tax years beginning after date beginning for the 90-percent limitation on taxpayers’ amt foreign_tax_credit will no longer apply and taxpayers will calculate their amt foreign_tax_credit in substantially the same manner as their regular foreign_tax_credit percent limitation on the availability of their amt foreign_tax_credit would constitute a violation of the above treaty the tax_treaty between the united_states and the czech republic income and capital_tax convention date u s -czech republic tax_treaties cch par addresses the manner in which citizens of the united_states may avoid the imposition of double_taxation with respect to income taxable by both countries the treaty states in relevant part article 24--relief from double_taxation in accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof the united_states shall allow to a resident or citizen_of_the_united_states as a credit against the united_states tax on income the income_tax paid to the czech republic by or on behalf of such resident or citizen emphasis added respondent concedes that application of the above sec_59 90-percent limitation on petitioners’ amt foreign_tax_credit will result in some double_taxation respondent contends however that the 90-percent limitation on the amt foreign_tax_credit is proper and does not violate article of the u s -czech treaty the amt under sec_55 applies generally to all taxpayers and in this case as a result of the 90-percent limitation on the amt foreign_tax_credit under sec_59 the calculation of petitioners’ tmt exceeds petitioners’ regular_tax by dollar_figure resulting in petitioners’ amt liability in that amount unless application of the amt-foreign-tax-credit limitation of sec_59 would violate the u s -czech treaty petitioners are liable for the dollar_figure amt in cases involving other treaties with operative language similar to the language of the u s -czech treaty involved herein courts have held that the sec_59 amt-foreign-tax- credit limitation does not violate general treaty provisions intended to avoid double_taxation more specifically courts have interpreted the same general treaty language at issue herein namely in accordance with the provisions and subject_to the limitations of the law of the united_states to allow application of the sec_59 amt-foreign-tax-credit limitation see 337_f3d_1053 d c cir relating to u s -canada treaty affg tcmemo_2002_36 113_tc_158 relating to u s -germany treaty brooke v commissioner tcmemo_2000_194 affd per curiam 13_fedappx_7 d c cir interpreting the same language in the context of article in the u s -germany treaty in pekar v commissioner supra pincite we upheld the amt-foreign-tax-credit limitation of convention for the avoidance of double_taxation date u s -germany ilm sec_59 explaining that there is harmony between the u s -germany treaty and sec_59 because sec_59 was enacted years before the u s -germany treaty became effective and therefore was one of the existing laws recognized as a limitation on the u s -germany treaty in article the sec_59 amt-foreign-tax-credit limitation is a limitation of the law of the united_states that was in effect at the time the u s -czech treaty was signed in on the basis of the above holdings we conclude that the sec_59 amt-foreign-tax-credit limitation does not violate the u s -czech republic treaty involved herein by establishing the late filing of petitioners’ joint federal_income_tax return respondent has met his burden of production under sec_7491 with respect to the sec_6651 late filing addition_to_tax petitioners have failed to provide any reason for the late filing of their joint federal_income_tax return the return was due on date petitioners failed to request an extension of time to file their return and petitioners’ return was not filed with respondent until date in light of these facts petitioners are liable for the sec_6651 addition_to_tax for failure to timely file their joint federal_income_tax return to reflect the foregoing decision will be entered for respondent
